Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered June 29, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be *593accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953; People v Udzinski, 146 AD2d 245), without merit, or harmless in light of the overwhelming evidence of his guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.